                  Case 1:17-cr-00630-ER Document 301 Filed 07/08/20 Page 1 of 1
                                               U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                       7/8/2020                           July 7, 2020

BY EMAIL/ECF

The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

      Re:          United States v. Konstantin Ignatov, S7 17 Cr. 630 (ER)

Dear Judge Ramos:

       A sentencing control date is presently set in the above-captioned case for July 8, 2020, at 10:00
AM. Because the defendant’s cooperation is not yet complete, the Government respectfully requests that
the sentencing control date be adjourned for approximately four months. The defense consents to this
application.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney

                                             By:   /s
                                                   Christopher J. DiMase / Nicholas Folly
                                                   Assistant United States Attorneys
                                                   (212) 637-2433 / 1060


cc:         Jeffrey Lichtman, Esq. (by ECF
            Jeffrey Einhorn, Esq. (by ECF)


 The July 8 sentencing control date is adjourned to November 11, 2020 at 3:30 PM.
 SO ORDERED.



                                                                 7/8/2020
